Citation Nr: 0921112	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-14 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

Entitlement to service connection for the cause of the 
Veteran's death, including as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to 
November 1942.  He died on June [redacted], 2004.  The appellant is 
the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs Regional Office in Seattle, 
Washington.

The appellant has since moved and is now in the jurisdiction 
of the San Diego RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in June 2004.  The death certificate 
lists the immediate cause of death as metastatic colon 
cancer.  

2.  At the time of his death, the Veteran had not been in 
receipt of an award of service connection for any disease or 
disability.

3.  There is no competent evidence of record indicating that 
the cause of the Veteran's death had its onset during active 
service or was related to any in-service disease or injury.
CONCLUSION OF LAW

Service connection for the Veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that service connection is warranted 
for the cause of the Veteran's death.  Specifically, she 
asserts that the Veteran developed colon cancer due to 
exposure to asbestos in service.

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not: (1) 
service records demonstrate the veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).

To prevail on the issue of entitlement to service connection 
for the cause of the Veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

The Veteran's certificate of death indicates that he died in 
June 2004.  The death certificate lists the cause of his 
death as metastatic colon cancer.  No other conditions were 
cited as contributing to death, providing some very limited 
evidence against this claim (as asbestos-related disease was 
not indicated as contributing to the Veteran's death).

At the time of his death, the Veteran had not been in receipt 
of an award of service connection for any disease or 
disability, providing more limited evidence against this 
claim.  

The post-service medical evidence consists of a number of 
medical records regarding the Veteran's treatment for 
metastatic colon cancer, cardiovascular disease, and chronic 
obstructive pulmonary disease.

The Board finds that the post-service medical records provide 
evidence against this claim, failing to show or indicate a 
connection between the Veteran's death and service or a 
service connected disorder. 

The Board has considered the appellant's written testimony, 
submitted in support of the argument that the Veteran's cause 
of death should be service connected, notably that the 
Veteran developed colon cancer as a result of exposure to 
asbestos in service.  However, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection".  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

Asbestos-related disease is not capable of lay diagnosis, and 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to medical causation 
related to service many years ago.  The Board has therefore 
determined that the appellant's statements are outweighed by 
the medical evidence (not indicating evidence associating the 
cause of death with service), and that this evidence shows 
that service connection is not warranted for the Veteran's 
cause of death.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

The Board acknowledges the state of the Veteran's health as 
described by the post-service medical records and submitted 
statements.  However, the appellant's assertions that the 
Veteran's colon cancer was related to asbestos exposure in 
service are unfounded, particularly because the Veteran was 
never treated for or even diagnosed with an asbestos-related 
disease.  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Similarly, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Applicable to the appellant's claim, is the statement of the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), in footnote 4 of the Jandreau decision, that 
"[s]ometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer."  Id.  
Here, the appellant seeks to offer an opinion as to the 
origin of the Veteran's colon cancer.  She has not 
demonstrated the requisite medical knowledge to render an 
opinion as to so complex an issue.  Hence, her opinion in 
this regard is not competent evidence.  

Because of his time in service as a machinist mate, the Board 
concedes that the Veteran may have been exposed to asbestos 
in service for a limited period of time many years ago.  The 
RO submitted the claims file for a VA medical opinion to 
determine whether the Veteran's colon cancer developed due to 
asbestos exposure.

In March 2007, a VA examiner reviewed the claims file.  The 
examiner noted that the Veteran was diagnosed with colon 
cancer in 2001, at which time the cancer was already 
metastatic or advanced.  The Veteran underwent several 
surgeries.  Medical records from 2003 indicate metastases to 
the lung and liver.  The examiner opined that the Veteran's 
asbestos exposure in the military is less than 50 percent 
contributing, or not at least as likely as not, related to 
the Veteran's colon cancer.  

The VA examiner noted that "the articles enclosed in the 
claims file as well as a review of the medical literature do 
suggest some isolated articles suggesting that asbestos 
exposure may be associated with increased colon cancer, 
however, these are few studies, and this issue remains 
controversial."  The examiner continued that "there has 
been no definitive causal link of asbestos to colon cancer in 
the medical literature that this examiner is aware of or 
after review of online databases."  The examiner added, 
"Unlike the issue of colon cancer, asbestos exposure in lung 
cancer has been well founded; this is not the case with 
asbestos exposure and the risk of colon cancer.  There have 
been no definitive conclusions made concerning this area."  

The examiner concluded, "thus by this rationale with no 
supportive evidence of a causal relationship in the medical 
literature, this examiner opines that it is not as likely as 
not that the Veteran's asbestos exposure contributed or it is 
less than 50 percent contributing to his metastatic colon 
cancer that caused his death."

The Board finds that this medical opinion is entitled to 
great probative weight, as it took into consideration the 
Veteran's complete medical history and a review of the 
current medical literature regarding the appellant's claims.

The Board has considered the appellant's and the Veteran's 
son's contention that the Veteran first developed lung cancer 
in 1964.  However, there is no medical evidence that the 
Veteran was treated for or diagnosed with lung cancer prior 
to the metastases found in his lung in 2003, secondary to the 
colon cancer.  The medical evidence is silent for any 
separate development of lung cancer earlier than the initial 
diagnosis of colon cancer in 2001.

The Board finds that the post-service treatment records 
provide evidence against this claim, failing to show or 
indicate that the Veteran's health care providers during the 
veteran's lifetime believed that there was a connection 
between his death and service or a service connected 
disorder. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and 
service connection for the cause of the Veteran's death must 
be denied.  38 U.S.C.A. § 5107(b).

Duty to notify and to assist

Upon addressing the merits of the appellant's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the appellant dated in August 2004.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).    

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  

The appellant and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided the merits of the 
appellant's appeal.  

ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


